Citation Nr: 1440020	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-47 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for cervical spine degenerative disc disease with neural canal narrowing at C3-4, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to May 1985 and from January 1986 to October 2005.

This matter came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Veteran died during the pendency of the appeal.  His surviving spouse has been substituted in this matter.

The Board remanded the instant issue for development of the claim in April 2013.  While the appeal was in remand status, the RO assigned a higher evaluation to the Veteran's cervical spine disability, granting a 20 percent rating from July 6, 2009, the date of receipt of the Veteran's claim for increase.

In rendering this decision, the Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

During the entire period on appeal, cervical spine degenerative disc disease with neural canal narrowing at C3-4 was manifested by cervical flexion limited by pain to 30 degrees; there was no objective evidence of favorable or unfavorable ankylosis of the entire cervical spine or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for cervical spine degenerative disc disease with neural canal narrowing at C3-4 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A September 2009 letter discussed the evidence necessary to support a claim of entitlement to service connection and higher ratings.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates, and provided with the criteria under which his cervical spine disability is evaluated.  

Subsequent letters advised the Veteran and appellant of the status of the claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the most recent examination was adequate in that it was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations prior to rendering his findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

The Veteran submitted a claim of entitlement to an increased rating for his cervical spine disability in July 2009.

On VA examination in December 2009, the Veteran's history was reviewed.  The Veteran reported severe flare-ups of his cervical spine disability, noting that they occurred weekly and lasted for hours.  He indicated that precipitating factors were prolonged sitting and standing, and cold weather.  He stated that flares were alleviated by bed rest, heat, and medication.  He reported that he was unable to perform activities of daily living during flare-ups.  Physical examination revealed normal posture and head position.  There was no abnormal spinal curvature.  There was no spasm, atrophy, guarding, tenderness, or weakness.  There was pain with motion.  Motor examination was normal.  Sensory examination was also normal.  Reflexes were hypoactive at the left biceps, triceps, and brachioradailis, but otherwise normal.  Range of motion testing revealed cervical flexion to 40 degrees, extension to 40 degrees, lateral flexion to 35 degrees bilaterally, and lateral rotation to 70 degrees bilaterally.  There was objective evidence of pain following repetitive motion, with forward flexion to 35 degrees, extension to 35 degrees, lateral flexion to 30 degrees bilaterally and lateral rotation to 65 degrees bilaterally.  

A private report dated in February 2010 also provides a review of the Veteran's history.  Range of motion testing revealed active forward flexion to 22 degrees, extension to 15 degrees, lateral flexion to 12 degrees bilaterally, and rotation to 18 degrees on the right and 28 degrees on the left.  

On VA examination in July 2010, the Veteran's history was reviewed.  The Veteran reported severe flare-ups of his cervical spine disability, noting that they occurred weekly and lasted for hours.  He indicated that precipitating factors were prolonged sitting and standing, and cold weather.  He stated that flares were alleviated by bed rest, heat, and medication.  He reported that he was unable to perform activities of daily living during flare-ups.  He endorsed a history of fatigue, decreased motion, stiffness, spasm, and pain.  On physical examination, the Veteran's posture and head position were normal.  There were no abnormal spinal curvatures and no ankylosis of the cervical spine.  Range of motion testing revealed cervical flexion to 40 degrees, extension to 35 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 60 degrees bilaterally.  There was objective evidence of pain following repetitive motion.  Following repetitive motion, range of motion testing revealed forward flexion to 35 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally and lateral rotation to 55 degrees bilaterally.  Sensory, motor, and reflex examinations were normal.  

In April 2013, the Board reviewed the foregoing evidence and determined that the examinations were not adequate for the purpose of evaluating the Veteran's cervical spine disability.  Thus, the appeal was remanded to afford the Veteran an additional examination.

Such examination was carried out in May 2013.  The examiner provided a diagnosis of cervical arthrosis, degenerative joint disease, and degenerative disc disease.  The Veteran described flare-ups, and the examiner indicated that the Veteran would have 5-10 degrees of additional loss of motion during repetitive motion and on flare-ups.  Range of motion testing revealed flexion to 40 degrees, extension to 40 degrees, lateral flexion to 40 degrees, and rotation to 60 degrees on the right and to 65 degrees on the left.  He indicated that there was no objective evidence of pain on motion.  Following repetitive use testing, forward flexion was to 30 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and lateral rotation to 50 degrees on the right and to 55 degrees on the left.  Muscle strength testing, reflex examination, and sensory examination were normal.  The examiner specified that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  He indicated that the Veteran had intervertebral disc syndrome, but that there had been no incapacitating episodes over the previous 12 months.  

As noted, the Veteran's cervical spine disability is evaluated as 20 percent disabling for the period of this appeal.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion for the thoracolumbar spine is 340 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2013).

The current 20 percent evaluation contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher evaluation requires evidence of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Such is not shown by the evidence of record.  The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence in the record of incapacitating episodes due to intervertebral disc syndrome.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran experienced functional impairment and pain due to his cervical spine disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the current 20 percent evaluation is appropriate for the Veteran's cervical spine disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that increased evaluations are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease with neural canal narrowing at C3-4 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


